                  Case 1:15-cv-05814-JPO Document 106 Filed 10/03/18 Page 1 of 2




Florida Office                              425 North Andrews Avenue                                  New York Office
                                                      Suite 2                                    J. Stanley Po inger ‡
Bradley J. Edwards *◊ⱡ                      Fort Lauderdale, FL 33301
Seth M. Lehrman *†                          _________________________                                   † Admitted in California
                                                                                             ◊ Admitted in District of Columbia
                                             Telephone (954) 524-2820
Brittany N. Henderson *◊                                                                                   * Admitted in Florida
                                                Fax (954) 524-2822                                     ‡ Admitted in New York
Matthew D. Weissing *ⱡ                                                                       ⱡ Board Certified Civil Trial Lawyer




                                                October 3, 2018
       Via ECF
       Hon. J. Paul Oetken, United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Courtroom 706
       New York, New York 10007

                 Re:   CMG Holdings Group, Inc. v. Joseph Wagner, et al.
                       15-cv-05814-JPO

       Dear Judge Oetken:

                Edwards Pottinger LLC and Stone Magnanini LLP (collectively “Counsel”) represent
       Plaintiff and Third-Party Defendants in this action. Counsel hereby request, pursuant to paragraph
       3(C) of your Honor’s Individual Practices in Civil Cases, an informal telephonic conference with
       the Court on or before October 10, 2018 to request appropriate relief from the scheduling order,
       including an extension of time for depositions and other deadlines under the Scheduling Order
       (Dkt. 101), based on the extraordinary circumstances discussed herein. Contemporaneous with
       this letter motion, Counsel have filed a motion to withdraw, under seal with Magistrate Judge
       Aaron.

              Plaintiff and Third-Party Defendants consent to Counsel’s request to withdraw and support
       the request for a limited stay of the litigation to afford them an opportunity to hire new counsel.
       Counsel for Plaintiff and Third-Party Defendants advised Defendants’ counsel of the relief
       requested herein before filing this letter motion.

                Plaintiff respectfully requests that the Court stay the action now, before the parties take
       additional depositions, to preserve the status quo in the action, and to afford an opportunity for
       Plaintiff and Third-Party Defendants to retain substitute counsel.
         Case 1:15-cv-05814-JPO Document 106 Filed 10/03/18 Page 2 of 2
Hon. J. Paul Oetken,
March 16, 2018
Page 2


        Counsel for Plaintiff and Third-Party Defendants respectfully request that the Court stay
the instant action for thirty days to permit the Court to adjudicate counsel’s forthcoming motion to
withdraw pursuant to Local Civil Rule 1.4 and to afford Plaintiff and Third-Party Defendants an
opportunity to obtain new counsel. The case is currently not set for trial. There is no prejudice
that Defendants would suffer by a thirty day stay of this action which preserves the status quo and
which permits the parties to resume and complete discovery upon the expiration of any stays, the
evaluation of the legal proceedings at that time, and pursuant to any applicable scheduling order.

        The Scheduling Order (Dkt. 101) provides a deposition deadline of October 19, 2018.
Plaintiff requests that the Court extend all deadlines coextensive with the stay. Plaintiff previously
requested relief from the operative scheduling orders on two occasions, through docket entry
numbers 54 and 68 respectively. Consequently, the Court entered revised scheduling orders at
docket entry numbers 60 and 70 respectively, granting in substantial part the relief that Plaintiff
had requested. In addition, counsel for Plaintiff and Third-Party Defendants request that the Court
adjourn the status conference presently scheduled for October 26, 2018 to November 30, 2018.

       Between September 13 and 21, counsel for Plaintiff and Third-Party Defendants took four
depositions of Defendants. Additional depositions would need to be taken before October 19,
2018. Given the conflicts current counsel cannot effectively take additional discovery, including
depositions. Accordingly, Plaintiff respectfully requests that the Court hold an informal telephonic
conference before Plaintiff’s counsel travels to New York for additional depositions.

       For the foregoing reasons, Counsel respectfully request that the Court grant its motion to
withdraw as counsel of record for Plaintiff and Third-Party Defendants and briefly continue the
scheduled dates in the case.

       We look forward to discussing these issues with the Court and Defendants’ counsel.

                                                      Very truly yours,
                                                      Seth Lehrman
                                                      Seth Lehrman

cc:    Scott Matthews, Esq. (Via ECF)
       CMG Holdings Group, Inc., c/o Glenn Laken via email
       Glenn Laken via email
       Alexis Laken via email
       David Stone, Esq. (Via ECF)
       Julio C. Gomez, Esq. (Via ECF)




              425 North Andrews Avenue, Suite 2, Fort Lauderdale, Florida 33301
                       Office: 954-524-2820 | Facsimile: 954-524-2822
